DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species of Figures 3 & 10. The species are independent or distinct because they are mutually exclusive. Specifically, the species of Fig.3 is a holding stage incorporated into the chuck, while the specifies of Fig.10 provides a holding stage that is not incorporated into the chuck and capable of moving independently of the chuck. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Joseph Buczynski on 08/18/2022 a provisional election was made without traverse to prosecute the invention of Species A, seen in Fig.3, claims 1-6 & 9-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-8 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.
Claim Interpretation
The limitation “nozzle being disposed adjacent to a center rather than a periphery portion of the top plate” is being understood to mean that the nozzle is closer to the center than to a periphery of the top plate.
It is noted that a vast number of limitations are recited as intended use (e.g. last two clauses of claim 1, all of claim 2, last clause of claim 4, etc.). Thus, the prior art does not need to teach the limitation but rather a structure capable of performing said limitation. Further, when the prior art teaches the claimed structure there is a presumption that the prior art is capable of performing the limitations.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “stage rotation mechanism” and “scrubber nozzle scan mechanism” in claims 1-6 & 9-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, applicant states that both the processing surface and opposite surface of the wafer are subjected to a scrubbing process. It is unclear as to how the opposite surface undergoes a scrubbing process when there is no scrubbing nozzle directed towards the opposite surface. As the limitation is recited as intended use, for examination purposes, it will also be examined as such.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kon (US20180040502A1). 
As to claim 1, Kon discloses an apparatus for processing semiconductors (abstract, [0001]) comprising: a chuck stage (Fig.2 ref 10) configured to hold a semiconductor wafer using an end portion of the chuck stage (Fig.2 ref 12, [0027]); a nozzle (Fig.2 ref 45) capable of discharging a scrubber fluid the a processing surface of the wafer (Fig.2 ref W), thereby reading on a scrubber nozzle; a nozzle boom arm that can move the nozzle along the surface of the wafer [0037], thereby reading on a scrubber nozzle scan mechanism; a stage rotation mechanism (Fig.2 refs 32 & 34) configured to rotate the chuck stage [0031]; a holding stage (Fig.2 ref 20) including a holding fluid nozzle (Fig.2 ref 22/24) and a top plate (Fig.2 ref 25), the holding fluid nozzle being configured to discharge a holding fluid [0041] to an opposite surface of the semiconductor wafer opposed to the processing surface (see Fig.2 fluid applied to back of wafer), the top plate having one main surface (Fig.2 any portion of ref 25 between refs 22 and/or refs 24) facing the opposite surface of the semiconductor wafer, and the holding fluid nozzle being disposed adjacent to a center rather than a periphery portion of the top plate (see Fig.2); wherein the holding fluid discharged from the holding fluid nozzle is caused to flow through an area between the opposite surface of the semiconductor wafer and the one main surface of the top plate to produce holding force over the area (see Fig.2, [0029 & 0041]); and the holding force causes the opposite surface to hold pressure applied by the scrubbing fluid discharged from the scrubber nozzle to the processing surface of the semiconductor wafer [0040].
As to claim 2, Kon teaches the apparatus of claim 1, wherein the holding force includes pressure of the holding fluid and pulling force produced by a flow velocity of the holding fluid [0040].

Claim(s) 1-3, 5, & 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (KR20170113388A). 
As to claim 1, Kobayashi discloses a substrate apparatus comprising: a chuck stage (Fig.2 ref 21) with holding pins (Fig.2 ref 23); a nozzle (and of Fig.2 refs 52, 54 or Fig.3 combination of refs 63A & 68) that discharges fluid [0040, 0042, & 0047-0048] to a surface of the wafer (Fig.2 ref W), reading on a scrubbing nozzle; a mechanism (Fig.2 refs 53, 55, or combination of refs 61, 61a, & 62) that moves the nozzle into position, thereby reading on a scrubber nozzle scan mechanism; a stage rotation mechanism (Fig.2 ref 24) for rotating the chuck; a holding stage (Fig.2 combination of refs 40 and 22, including ref 42) that includes a holding nozzle (Fig.2 ref 40 including refs 48 & 50) and a top plate (Fig.2 either of ref 22, which appears flat in nature or ref 42, annular wall reading on a plate as they are both flat elements; see [0032]); the holding discharges fluid towards a rear side of the wafer (Fig.2 & [0034-0037]), which is opposite the front; the top plate has a main surface (Fig.2 either of refs 22 or 42 which faces towards ref W, according to what ref is considered the top plate) the faces the rear side of the wafer; the holding nozzle is disposed toward the center rather than the periphery (see Fig.2); when the holding nozzle discharges fluid it flows through an area between the rear side of the wafer and the main surface of the top plate (see Fig.2); the discharging of holding fluid producing holding forces is merely intended use of the nozzle. One of ordinary skill in the art would reasonably expect that if a holding fluid is discharged it would be capable of producing the resulting force since it has the claimed structure. Similarly, the holding force causing the surface to hold pressure from a scrubbing fluid is also intended use, and a skilled artisan would also expect the apparatus to be capable of such a feature since the claimed structure is present.
As to claim 2, Kobayashi teaches the apparatus of claim 1, wherein the limitations of claim 2 are again intended use of the nozzle. Since the Kobayashi has the claimed structure of the holding nozzle, top plate, and main surface a skilled artisan would reasonably expect the apparatus to be capable of such features should a holding fluid and its velocity be designated accordingly.
As to claim 3, Kobayashi teaches the apparatus of claim 1, wherein the holding stage is incorporated into the chuck stage (see Fig.2); the holding nozzle does not rotate, and the top plate rotates with the chuck stage [0032].
As to claim 5, Kobayashi teaches the apparatus of claim 3, wherein the holding nozzle and the top plate overlap each other (see Fig.2) and a portion of the top plate which overlaps the holding nozzle is opened (see Fig.2 ref 43 or ref 22 near ref 41).
As to claim 9, Kobayashi teaches the apparatus of claim 1, wherein the scrubber nozzles is a two fluid nozzle that discharges a mixture of liquid and gas (Fig.4 see steps e and f); the holding nozzle discharges only gas (see Fig.4 step G). The limitation of the processing surface and the opposite surface undergoing a scrubbing process is merely intended use. Since the scrubber nozzle can discharge liquid and gas and the holding nozzle can discharge gas, it is reasonably expected that the front and rear surfaces can undergo a scrubbing process.
As to claim 10, Kobayashi teaches the apparatus of claim 1, wherein the scrubber nozzles is a two fluid nozzle that discharges a mixture of liquid and gas (Fig.4 see steps e and f); the holding nozzle discharges only gas (see Fig.4 step G). The limitation of the flow rates is merely intended use of the nozzle, a skilled artisan would reasonably expect that the holding nozzle is capable of handling gas flow rates at half the gas flow rate of the scrubber nozzle or grater.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (KR20170113388A).
As to claim 4, Kobayashi teaches the apparatus of claim 3, wherein the top plate has a circular outer shape (see [0028] stating circumferential for ref 22, or see [0032] for ref 42 where annular reads on circular outer shape). The difference in the outer diameters of the top plate and wafer is merely intended use of the apparatus, and a skilled artisan would reasonably expect that the apparatus is capable of handling a wafer size that would meet such limitations. Assuming arguendo that the pins do not appear to be less than 4mm from the top plate (indicating the wafer would have a diameter more than 4mm larger than the top plate), the following alternative rejection is provided. The difference between the outer diameters of the top plate and the wafer being less than 4mm is merely a change in proportions. A person having ordinary skill in the art would reasonably expect that the change in size would not result the device to perform differently. Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the size of the chuck pins to a size for smaller/larger wafers to thereby accommodate wafers with an outer diameter less than 4mm larger than the top plate.

Claim(s) 1-6 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita (US20130048607A1) in view of Ishibashi (US20130220368A1).
As to claim 1, Matsushita discloses a semiconductor apparatus (abstract) comprising: a chuck stage (Fig.1 circumferential portion of ref 12 where ref 13 is located, better seen in Fig.4 however ref 13 is mislabeled as ref 14 in Fig.4) configured to hold a semiconductor wafer (Fig.1 ref W) using an end portion of the chuck stage (see Fig.1 ref 13); a stage rotation mechanism (Fig.1 ref 40, also [0034 & 0039]); a holding stage (Fig.4 remaining portion of ref 12 beginning vertically above the ends of Fig.1 ref 34 and including Fig.1 refs 11 & 20) including a holding fluid nozzle (Fig.1 ref 20) and a top plate (Figs.1 & 4 portion of ref 12 in which ref 36 is provided), the holding fluid nozzle being configured to discharge a holding fluid to back surface of the semiconductor wafer (see Fig.1 ref 36 aimed at rear of wafer), the top plate having one main surface (best seen in Fig.4 top portion of ref 12 excluding chuck stage) facing the back surface of the semiconductor wafer, and the holding fluid nozzle being disposed adjacent to a center rather than a periphery portion of the top plate (see Figs.1 and 4); wherein the holding fluid discharged from the holding fluid nozzle is caused to flow through an area between the back surface of the semiconductor and the main surface of the top plate to produce a holding force over the area [0043-0044, 0050, & 0052]. Matsushita does not disclose the presence of a nozzle for cleaning the upper surface of the, however it is well understood in the art that there is a desire for cleaning an upper surface of a wafer, as evidenced by Ishibashi.
Ishibashi discloses an art related substrate apparatus (abstract), wherein a nozzle is utilized to clean a top surface of the substrate wafer [0064-0065]. The use of a two fluid (i.e. liquid & gas [0064]) nozzle reduces the chance of electrostatic destruction when cleaning [0065]. Further, the nozzle utilizes a swing arm (i.e. scanning mechanism, see Figs.7-8) for the two fluid nozzle. The scanning mechanism allows for movement of the nozzle to provide cleaning of the wafer surface in  a controlled manner [0066 & 0069-0070].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Matsushita to incorporate a two fluid upper nozzle and scanning mechanism in order to clean the upper wafer surface when desired. Such a modification would also reduce fears of electrostatic destruction when cleaning (Ishibashi [0065]).
As to claim 2, Modified Matsushita teaches the apparatus of claim 1, wherein holding nozzle fluid acts according to the Bernoulli principle (Matsushita [0052]).
As to claim 3, Modified Matsushita teaches the apparatus of claim 1, wherein the holding stage is incorporated into the chuck stage (see Matsushita Figs.1 & 4), and the holding fluid nozzle does not rotate (Matsushita [0033-0034 & 0042]) and the top plate rotates together with the chuck stage (see Matsushita Fig.4 the chuck stage and the top plate are a integrally connected also [0033-0034]).
As to claim 4, Modified Matsushita teaches the apparatus of claim 3, wherein the top plate has a circular outer shape (Matsushita Fig.4), and a difference between the diameter of the top plate and the wafer is disclosed to be possibly less than 4mm (Matsushita [0047-0048] & Fig.4).
As to claim 5, Modified Matsushita teaches the apparatus of claim 3, wherein the fluid holding nozzle and the top plate overlap at least some amount (see Matsushita Fig.1) and the portion of the top plate overlapping the nozzle is opened (Matsushita [0037] also Fig.1 ref 26).
As to claim 6, Modified Matsushita teaches the apparatus of claim 3, wherein the fluid holding nozzle and the top plate overlap each other (see Matsushita Fig.1) with a gap provided between the top plate an fluid holding nozzle (Matsushita Fig.1 ref 34), and the holding fluid is caused to flow through the gap (Matsushita [0044]) to an other main surface of the top plate (see Matsushita Fig.1 either top of ref 34 leading to ref 36 and bottom surface of ref 12 where fluid flows into ref 36) through a plurality of holes (Matsushita see Fig.1 and [0043] stating multiple nozzles and therefore multiple holes) in the top plate from the other main surface of the top plate to the one main surface of the top plate.
As to claim 9, Modified Matsushita teaches the apparatus of claim 1, wherein the scrubber nozzle is a two fluid nozzle (Ishibashi [0064]) capable of discharging a mixture of liquid and gas and the holding nozzle is capable of discharging liquid and gas (Matsushita [0051]). Further, the limitation of the nozzles discharging specified fluid is merely intended use of the nozzle. The limitation of both surfaces of the wafer being subjected to a scrubbing process is merely intended use of the apparatus, and since the apparatus includes all claimed features, a skilled artisan would reasonably expect that it is capable of performing such a process. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita (US20130048607A1) in view of Ishibashi (US20130220368A1) as applied to claim 1 above, and further in view of evidentiary references Nakao (US20140242885A1) and Kon (US20180040502A1).
As to claim 10, Modified Matsushita teaches the apparatus of claim 1, wherein the scrubber nozzle is a two fluid nozzle (Ishibashi [0064]) capable of discharging a mixture of liquid and gas and the holding nozzle is capable of discharging liquid and gas (Matsushita [0051]). The limitation of the flow rate of the gas from the holding nozzle being equal to or greater than half a flow rate of the gas discharged from the scrubber nozzle is merely intended use. Further, since it is known that gas flow rate of the upper nozzle needs to adjusted in order to prevent damage and a flow rate of gas from a lower nozzle should be adjusted to support the substrate (Nakao [0071] & Kon [0040]). Thus, a skilled artisan would reasonably expect that at least an equal flow rate of gas from holding nozzle is desired, in comparison to a total flow rate of the scrubber nozzle, in order to maintain the desired gap and ensure contactless support as desired (Kon [0040]). Alternatively, a skilled artisan would logically assume that a flow rate of the scrubber nozzle should be as low as possible when compared to the holding fluid nozzle to prevent damage (Nakao [0071]). Furthermore, the entirety of claim 10 is recited as intended use, a skilled artisan would reasonable expect that nozzles are capable of discharging only air or a mixture of liquid and gas with certain flow rates.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohmi (US20090277379A1) discloses a substrate coating apparatus which utilizes a Bernoulli chuck (abstract) having a plate with two surfaces and through holes (Figs.3A-3B).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sumnitsch (US5492566A) discloses a Bernoulli chuck (abstract) having a top plate above a nozzle (Figs.1-4).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (US20150325466A1) discloses a Bernoulli chuck (abstract) with a rotatable plate as part of the chuck body (Figs.1-3B & 6A-7F).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Frank(US20110151675A1) discloses a Bernoulli chuck [0039], wherein the chuck has pins (Fig.2 2 & 6 refs 10 & 56) and a plate coupled with the chuck (Fig.2 ref 30). Frank also discloses possible gas flow rates [0036] for the Bernoulli chuck.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miya (US20050284369A1) discloses a substrate apparatus that uses gas supply to nozzles disposed at a rear center of an annular wafer chuck (Figs.1-2). Miya (US20060027323A1) also discloses similar.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Naoki (US20070141951A1) discloses a substrate apparatus with a spin chuck (Fig.4 ref 13); an upper nozzle (Fig.1 ref 3); a chuck rotating mechanism (Fig.3 ref 12); a holding stage defined by a nozzle (better seen in Fig.1 ref 15 opening) and top plate (better seen in Fig.1 ref 14 flange like plate around ref 15).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kaba (US20170243735A1) discloses a substrate apparatus with plate portions above nozzles to straighten flow (see Fig.6)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishibashi (US20170316960A1) discloses an art related substrate apparatus (abstract) wherein it is known to clean an upper surface of a substrate wafer by the use of a two fluid nozzle [0029 & 0085]. The two fluid nozzle utilizes both liquid and gas in order to clean the upper surface [0029 & 0085]. Ishibashi also discloses that controlling gas flow of the two fluid nozzle such that is can be adjusted [0029-0030 & 0087].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishi (US20130213437A1) discloses an art related substrate apparatus (abstract) wherein it is known to clean an upper surface of a substrate wafer by the use of a two fluid nozzle [0074 & 0116-0117]. The two fluid nozzle utilizes both liquid and gas in order to clean the upper surface [0074 & 0116-0117] Ishi also discloses that controlling gas flow of the two fluid nozzle such that is can be adjusted [0074 & 0116-0117] and is usable with a contactless support mechanism in order to prevent damage [0058 & 0060].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shimai (US20190198363A1) discloses a substrate apparatus with movable upper nozzles (Fig.1) and a rotatable plate like element (Fig.2 refs 71 & 72) located on a chuck adjacent a central nozzle (Fig.1 ref 16).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyahara (US20190043740A1) discloses a substrate apparatus with lower nozzle, chuck, and plates (Fig.10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711